BENEDICT, District Judge.
The facts proved in this action disclose a case of salvage service rendered by the ship Pacific to the brig Minnie Miller; and a proper reward to be paid therefor by the brig, her freight and cargo, I judge to be the sum of $2,250, the same to be borne by the brig, her freight, and the cargo, in proportion to their respective values. I give the libellants no costs because of the circumstances attending the detention of the brig’s chain by the ship after a demand made therefor
Courts of admiralty are always careful to see that in any case of salvage a proper reward is paid thérefor, and they are not only willing but competent to protect salvors in their rights. There is, therefore, seldom, if ever, any excuse for the use of pressure of any kind to secure or even hasten a proper adjustment of the salvor’s claim.
In the present instance there was no necessity for retaining possession of the chain, and it should have been promptly returned to the brig, instead of which it was detained,’ with the notice that it would be held till the salvage was settled, and it is still so held.
To mark my disapproval of such action, I refuse costs, and direct that in apportioning the .salvage, the libellants’ costs be charged to the owner of the ship, unless it be made to appear that the captain detained the chain without the knowledge of the owner, in which case the master must bear the costs.